Exhibit 10.29

September 9, 2004

Peter Bello

6979 W FM 455

Celina, TX 75009

Dear Peter,

I am pleased to confirm your added responsibility of Vice President of US
Federal Sales for Entrust, Inc. (“Entrust”) to your current position of
President, Cygnacom Solutions, Inc. (“Cygnacom”). In your capacity as Vice
President of US Federal Sales you will report directly to me.

Your base salary will increase from $192,500.00 to $220,000.00 US, effective
August 2, 2004, and you will continue to be paid by Entrust for your services to
Entrust and Cygnacom.

Your new annual incentive potential is up to 45% of base salary or $99,000.00 US
at 100% achievement of individual management objectives and revenue targets,
subject to review by the Compensation Committee of the Board of Directors of
Entrust. This potential is not a target. This incentive program is in the
discretion of Entrust and may be amended or discontinued at any time.

As an officer of Cygnacom, you will have an Executive Severance Agreement made
available to you, a copy of which is enclosed.

You expressly acknowledge and agree that the benefits set out in this letter
have been offered to you in partial consideration of your agreement to forego
all vacation entitlements in excess of 20 days that you have accrued in the
course of your employment with Entrust, Inc. and its related companies including
Cygnacom. For greater certainty, as of October 31, 2004 you have twenty (20)
days of vacation accrued.

Your vacation entitlement will remain at 20 days per year, which will continue
to accrue on a per pay period basis; provided, however that you will not accrue
any vacation entitlement in excess of twenty (20) days notwithstanding anything
to the contrary in Entrust’s Paid Time-Off Policy for North America, as amended
from time to time. All other paid time off is subject to Entrust’s Paid Time-Off
Policy for North America, as amended from time to time by Entrust.

Your benefit plan will also not change as a result of your new position.
However, these benefits may be modified, reduced, or discontinued by Entrust at
any time.



--------------------------------------------------------------------------------

Additionally, you will be granted an award of stock options to purchase 15,000
shares of common stock of Entrust. The strike price for this award will be equal
to the fair market value of the common stock at close of business on the August
19, 2004 (the “Grant Date”). The vesting conditions will include the following:

 

(i) this option will become exercisable as to 25% of the original number of
shares on the Grant Date; and

 

(ii) this option will become exercisable as to an additional 1/36th of the
remaining number of shares commencing on September 19, 2005 and each monthly
anniversary of such date, for each of the next 35 months thereafter.

This grant will be subject to acceleration upon certain acquisition events.

As a recipient of an options grant, you will be sent an Entrust Stock Option
Agreement from Computershare, Inc., which will provide you with further details
regarding the option grant. This grant and such agreement will not come into
effect until signed by you and one copy is returned as prescribed.

We believe that your abilities and our needs are compatible and that your
acceptance of this offer will prove mutually beneficial. However, it is
understood and agreed that your employment is terminable at the will of either
party and is not an employment agreement for a year or any other specified term.
This means that your terms and conditions of employment, including but not
limited to termination, demotion, promotion, transfer, compensation, benefits,
duties and location of work may be changed with or without cause, for any or no
reason, and with or without notice. Your status as an at-will employee cannot be
changed by any statement, promise, policy, course of conduct, in writing or
manual except through a written agreement signed by Entrust.

Your employment and this agreement will be governed by the laws of the State of
Virginia.

To confirm these terms governing your employment with Entrust and Cygnacom,
please sign and return the original of this letter along with the following
enclosed agreements together with the Executive Severance Agreement and the
Executive Confidentiality, Non-Solicitation, Non-Competition, Intellectual
Property Rights, And Code Of Conduct Agreement.

Otherwise, if you have any questions or concerns, please contact Laura Owen at
to discuss.

Accordingly, I look forward to receiving your signed acceptance and am confident
that you will enjoy continued success in your new role.



--------------------------------------------------------------------------------

Yours sincerely, /s/ Bill Conner

Bill Conner

Chairman, President and CEO

Entrust, Inc.

/s/ David J. Wagner

David Wagner

Treasurer and Director

Cygnacom Solutions, Inc.

I confirm that I have read and accept the terms upon which this offer of
promotion is being made and confirm that I wish to accept the promotion offered
above.

 

/s/ Peter J. Bello     11-11-2004 Peter Bello     Date